In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-20-00007-CV
                  ___________________________

U.S. ENERGY DEVELOPMENT CORPORATION, EAGLERIDGE ENERGY II
        LLC, AND EAGLERIDGE MIDSTREAM, LLC, Appellants

                                   V.

       CL III FUNDING HOLDING COMPANY, LLC, Appellee


               On Appeal from the 97th District Court
                     Montague County, Texas
                 Trial Court No. 2016-0407M-CV


           Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellants’ “Unopposed Motion to Dismiss Appeal.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                      Per Curiam

Delivered: January 30, 2020




                                           2